Citation Nr: 1043746	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-10 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San Diego, 
California.  

The Veteran has claimed service connection for PTSD.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a 
claimant seeks service connection for the symptoms of a 
disability, regardless of how those symptoms are diagnosed or 
labeled.  Therefore, the claim has been recharacterized as one of 
service connection for a psychiatric disorder, to include PTSD, 
and the issue is thus restated on the title page of this 
decision.  

The issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD, on the merits is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  An unappealed December 2001 rating decision denied service 
connection for PTSD.  

2.  The evidence received since the December 2001 final decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 RO decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, 
the Board is granting in full the benefit sought on appeal in as 
far as it is reopening the Veteran's claim of entitlement to 
service connection for a psychiatric disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

The Veteran was denied service connection for PTSD in a December 
2001 rating decision.  The Veteran did not appeal this decision 
and it became final.  The Veteran sought to reopen his claim of 
entitlement to service connection for PTSD in March 2005.  The RO 
concluded that the Veteran submitted new and material evidence, 
and reopened his claim in January 2006.  Irrespective of these 
actions, the Board must decide whether the Veteran has submitted 
new and material evidence to reopen this claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Analysis

The Veteran's claim of entitlement to service connection for PTSD 
was previously denied in a December 2001 RO decision because 
there was no diagnosis of PTSD that was related to an in-service 
stressor.  Therefore, for the evidence to be material in this 
case, it must relate to this unestablished fact.  

With that having been said, evidence received by VA since the 
December 2001 rating decision addresses this unestablished fact.  
According to a June 2005 VA outpatient treatment record, the 
Veteran suffered from PTSD and major depression.  During this 
treatment, the Veteran described an in-service incident in which 
he struck a young child with his truck.  A July 2008 VA 
outpatient treatment record also diagnosed the Veteran with PTSD 
that was a result of his experiences in Vietnam.  

The above evidence specifically addresses the evidentiary 
deficiencies noted in the December 2001 RO decision.  As such, 
this evidence is deemed to be new and material and the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, to 
include PTSD, is reopened, and to this extent only, the appeal is 
granted.  


REMAND

The Veteran contends that he is entitled to service connection 
for PTSD.  However, as outlined below, additional evidentiary 
development is needed before appellate review may proceed on this 
claim.  

The Veteran's DD-214 demonstrates that he served in the Republic 
of Vietnam and that he was the recipient of the Vietnam Service 
Medal and the Vietnam Campaign Medal, among other awards.  
Therefore, the evidence of record confirms that the Veteran 
served in Vietnam.  The regulations pertaining to PTSD were 
recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires 
the verification of an in-service stressor if the Veteran was in 
a location involving "fear of hostile military or terrorist 
activity."  Rather, lay testimony alone can be used to establish 
the occurrence of an in-service stressor in these situations.  

The new regulatory provision also requires that:  (1) A VA 
psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

Nonetheless, the regulations still require a confirmed diagnosis 
of PTSD that conforms to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) before service connection may be 
granted.  See 38 C.F.R. § 3.304(f).  The Veteran was afforded a 
VA examination in October 2005 in which it was found that he did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  However, 
subsequent VA outpatient psychiatric records do assign an Axis I 
diagnosis of PTSD.  It is not entirely clear whether these 
diagnoses were based on the DSM-IV criteria, however.  

With that being said, the record demonstrates that the Veteran 
has also been diagnosed with major depression during the pendency 
of his claim.  The Court has held that even if a Veteran's claim 
is limited to PTSD without more, VA must interpret the Veteran's 
claim to be a claim for any mental disability that may reasonably 
be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009). (per curiam order) (it is the responsibility of the 
Board to consider alternate current conditions within the scope 
of the claim).  The record does not presently contain an opinion 
as to whether the Veteran has any other psychiatric disorder that 
is etiologically related to his military service.  

Based on the above evidence, the Board finds that the Veteran 
must be afforded a new VA examination.  The Veteran has been 
diagnosed with both depression and PTSD on a number of occasions, 
but it is unclear what the correct diagnosis is at this time.  If 
the Veteran indeed suffers from PTSD, then service connection 
could be granted due to his confirmed presence in an area 
involving fear of hostile military activity.  However, even if 
the Veteran does not have a confirmed diagnosis of PTSD, he is 
seeking service connection for psychiatric symptomatology, rather 
than any specific diagnosis.  Therefore, service connection may 
be warranted for other psychiatric disabilities if they are in 
fact related to military service.  A VA examination is therefore 
required so that an opinion can be offered as to whether the 
Veteran suffers from any psychiatric disorder, including PTSD, 
that manifested during, or as a result of, active service.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and offer comments and opinion 
addressing the following questions:

(a) Is a diagnosis of any 
psychiatric disorder, to include 
PTSD, appropriate? 

(b) If PTSD is diagnosed, can it 
be related to a stressor that is 
consistent with the places, 
types, and circumstances of the 
Veteran's service in Vietnam, to 
include fear of hostile military 
or terrorist activity?  

(c) If the Veteran is found to 
have a psychiatric disorder(s) 
other than PTSD, is it at least 
as likely as not that this 
disorder(s) is a result of the 
Veteran's active service?  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

2.  The RO/AMC should then consider the 
Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, under the amended version of 
38 CFR § 3.304(f), effective July 12, 2010.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


